


Exhibit 10.65

 

Amendment No. 1

to

Employment Agreement

 

This Amendment No. 1 to the Employment Agreement, dated June 29, 2007 (the
“Agreement”), between Vertex Pharmaceuticals Incorporated, a Massachusetts
corporation (together with its successors and assigns, the “Company”), and Kurt
Graves (the “Executive”) is entered into by the parties on December 29, 2008. 
The parties hereby agree that the Agreement shall be amended as follows:

 

1.                                      Section 5(e) shall be amended to insert
the following sentence after the current first sentence to read as follows:

 

“To the extent subject to Section 409A of the Code, the reimbursement to the
Executive shall be made no later than December 31, 2009.”

 

2.                                      Section 8 shall be amended by inserting
the following language at the end of the current language, as follows:

 

“Any reimbursement in one calendar year shall not affect the amount that may be
reimbursed in any other calendar year, and a reimbursement (or right thereto)
may not be exchanged or liquidated for another benefit or payment.  Any expense
reimbursements subject to Section 409A of the Code shall be made no later than
the end of the calendar year following the calendar year in which such business
expense is incurred by the Executive.”

 

3.                                      Section 11(a)(vii) shall be amended to
read as follows:

 

“(vii)       six months of Severance Pay, payable in accordance with the regular
payroll practices of the Company, commencing on the first day of the month
following the month in which termination under this Section 11(a) occurred; and”

 

4.                                      Section 11(b) shall be amended to delete
the last paragraph thereof in its entirety.

 

5.                                      The first phrase of
Section 11(c)(iii) shall be amended to read as follows:

 

“(iii)        Twelve months of Severance Pay, payable in accordance with the
regular payroll practices of the Company, commencing on the first day of the
month following the month during which the Executive’s employment is terminated
under this Section 11(c)”

 

6.                                      Section 11(c)(viii) shall be amended in
its entirety as follows:

 

“(viii)      until the earlier of (a) the expiration of the term of the
Severance Pay paid under Section 11(c)(iii) above or (b) the date the Executive
receives equivalent coverage and benefits under the plan of a subsequent
employer, the Company shall provide the Executive with medical, dental and
hospitalization insurance benefits substantially similar to those which the
Executive was receiving immediately prior to the termination of his employment,
including any employer paid portion of the premium, subject to the Executive’s
election of benefits under the Consolidated Omnibus Budget Reconciliation Act of
1985 (“COBRA”) in accordance with the applicable plan procedures.  During such
time that the Executive is receiving such continued medical, dental and
hospitalization benefits from the Company, the Company shall also provide
Executive with life insurance benefits substantially similar to those which the
Executive was receiving immediately prior to the termination of his employment

 

7.                                      Section 11 shall be amended by adding
the following at the end of the final paragraph thereof:

 

--------------------------------------------------------------------------------


 

“For purposes of clarification, any portion of a payment that constitutes
nonqualified deferred compensation under Section 409A of the Code payable as a
result of a termination of employment may only be paid upon a “separation from
service” under Section 409A(a)(2)(A)(i) of the Code. For purposes of
clarification, the foregoing sentence shall not cause any forfeiture of benefits
on the part of the Executive, but shall only act as a delay until such time as a
“separation from service” occurs.”

 

--------------------------------------------------------------------------------


 

As so amended, the Employment Agreement shall remain in full force and effect. 
Executed as of the date set forth above:

 

 

 

VERTEX PHARMACEUTICALS INCORPORATED

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kenneth S. Boger

 

 

 

Kenneth S. Boger

 

 

 

Senior Vice President and General Counsel

 

 

 

 

 

 

 

 

 

 

 

/s/ Kurt Graves

 

 

 

Kurt Graves

 

--------------------------------------------------------------------------------
